                                                                                                  Case 13-18735-mkn            Doc 317    Entered 05/07/21 11:00:45       Page 1 of 4




                                                                                              1   Jacob L. Houmand, Esq. (NV Bar No. 12781)              Electronically Filed On: May 7, 2021
                                                                                                  Email: jhoumand@houmandlaw.com
                                                                                              2   Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                  Email: bsims@houmandlaw.com
                                                                                              3   HOUMAND LAW FIRM, LTD.
                                                                                                  9205 West Russell Road, Building 3, Suite 240
                                                                                              4   Las Vegas, NV 89148
                                                                                                  Telephone:    702/720-3370
                                                                                              5   Facsimile:    702/720-3371

                                                                                              6   Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                              7
                                                                                              8                                UNITED STATES BANKRUPTCY COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                          DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10       In re:                                       Case No. BK-S-13-18735-MKN
                                                                                                                                                   Chapter 7
HOUMAND LAW FIRM, LTD.




                                                                                             11       SIX STAR CLEANING AND CARPET
                                                                                                      SERVICES, Inc.,                              CERTIFICATE OF SERVICE OF
                                                                                             12                                                    APPLICATION TO EMPLOY PRAEMIA
                                                                                                                     Debtor.                       LAW, PLLC AS SPECIAL LITIGATION
                                                                                             13                                                    COUNSEL FOR LENARD
                                                                                                                                                   SCHWARTZER, CHAPTER 7 TRUSTEE,
                                                                                             14                                                    PURSUANT TO 11 U.S.C. §§ 327(e) AND
                                                                                                                                                   328(a) AND FEDERAL RULE OF
                                                                                             15                                                    BANKRUPTCY PROCEDURE 2014
                                                                                             16                                                    Date of Hearing:     June 9, 2021
                                                                                                                                                   Time of Hearing:     11:00 a.m.
                                                                                             17                                                    Place: Courtroom No. 2, Third Floor
                                                                                                                                                                        Foley Federal Building
                                                                                             18                                                                         300 Las Vegas Blvd., S.
                                                                                             19                                                                         Las Vegas, NV 89101

                                                                                             20                                                    Judge: Honorable Mike K. Nakagawa1

                                                                                             21                1.   On May 6, 2021, I served the following document(s):
                                                                                                                    a.     Application to Employ Praemia Law, PLLC As Special Litigation
                                                                                             22                            Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11
                                                                                             23                            U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy
                                                                                                                           Procedure 2014 [ECF No. 313]
                                                                                             24
                                                                                             25                     b.     Declaration of Michael E. Avakian, Esq. In Support of Application to
                                                                                                                           Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard
                                                                                             26
                                                                                             27
                                                                                                  1
                                                                                                    All references to “ECF No.” are to the numbers assigned to the documents filed in the case as
                                                                                             28
                                                                                                  they appear on the docket maintained by the clerk of the court.
                                                                                                                                                   -1-
                                                                                                  Case 13-18735-mkn        Doc 317    Entered 05/07/21 11:00:45     Page 2 of 4




                                                                                              1                         Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and
                                                                                                                        328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 314]
                                                                                              2
                                                                                              3                   c.    Declaration of Lenard Schwartzer In Support of Application to
                                                                                                                        Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard
                                                                                              4                         Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and
                                                                                                                        328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 315]
                                                                                              5
                                                                                              6                   d.    Notice of Hearing On Application to Employ Praemia Law, PLLC As
                                                                                                                        Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee,
                                                                                              7                         Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of
                                                                                                                        Bankruptcy Procedure 2014 [ECF No. 316]
                                                                                              8
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9          2.       I served the above-named document(s) by the following means to the persons as
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   listed below:
HOUMAND LAW FIRM, LTD.




                                                                                             11                   a.    ECF System:

                                                                                             12   JACOB L. HOUMAND on behalf of Attorney NELSON & HOUMAND, P.C.
                                                                                                  jhoumand@houmandlaw.com, bsims@houmandlaw.com;2082209420@filings.docketbird.com
                                                                                             13
                                                                                                  JACOB L. HOUMAND on behalf of Special Counsel WIMBERLY, LAWSON & AVAKIAN
                                                                                             14   jhoumand@houmandlaw.com, bsims@houmandlaw.com;2082209420@filings.docketbird.com
                                                                                             15   JACOB L. HOUMAND on behalf of Trustee DOTAN Y MELECH
                                                                                             16   jhoumand@houmandlaw.com, bsims@houmandlaw.com;2082209420@filings.docketbird.com

                                                                                             17   JACOB L. HOUMAND on behalf of Trustee LENARD E. SCHWARTZER
                                                                                                  jhoumand@houmandlaw.com, bsims@houmandlaw.com;2082209420@filings.docketbird.com
                                                                                             18
                                                                                                  CHRISTOPHER M. HUMES on behalf of Creditor BOARDS OF TRUSTEES OF THE
                                                                                             19   LABORERS JOINT TRUST FUNDS
                                                                                             20   chumes@bhfs.com, edavis@bhfs.com

                                                                                             21   ZACHARIAH LARSON on behalf of Interested Party B&R BUILDERS, INC.
                                                                                                  zlarson@lzlawnv.com, mzirzow@lzlawnv.com;carey@lzlawnv.com;trish@lzlawnv.com;allison
                                                                                             22   @lzlawnv.com;larson.zachariahr99681@notify.bestcase.com
                                                                                             23
                                                                                                  BRYCE C. LOVELAND on behalf of Creditor BOARDS OF TRUSTEES OF THE LABORERS
                                                                                             24   JOINT TRUST FUNDS
                                                                                                  bcloveland@bhfs.com, edavis@bhfs.com;chumes@bhfs.com
                                                                                             25
                                                                                                  VICTORIA L NELSON on behalf of Attorney NELSON & HOUMAND, P.C.
                                                                                             26   vnelson@nelsonhoumand.com
                                                                                             27
                                                                                                  VICTORIA L NELSON on behalf of Trustee DOTAN Y MELECH
                                                                                             28   vnelson@nelsonhoumand.com

                                                                                                                                                -2-
                                                                                                  Case 13-18735-mkn           Doc 317   Entered 05/07/21 11:00:45       Page 3 of 4




                                                                                              1   KYLE J. ORTIZ on behalf of Trustee LENARD E. SCHWARTZER
                                                                                                  kjortiz@gmail.com
                                                                                              2
                                                                                                  LENARD E. SCHWARTZER
                                                                                              3   trustee@s-mlaw.com, lbenson@s-mlaw.com;jelliott@s-
                                                                                                  mlaw.com;nv17@ecfcbis.com;clea11@trustesolutions.net;les@trustesolutions.net
                                                                                              4
                                                                                              5   MICHAEL A URBAN on behalf of Creditor BOARDS OF TRUSTEES OF THE LABORERS
                                                                                                  JOINT TRUST FUNDS
                                                                                              6   urban@luch.com, efiling@theurbanlawfirm.com;smcdonald@theurbanlawfirm.com;nring@theur
                                                                                                  banlawfirm.com;vhernquist@theurbanlawfirm.com;kopenbrier@theurbanlawfirm.com;adenni@t
                                                                                              7   heurbanlawfirm.com
                                                                                              8
                                                                                                  MICHAEL A URBAN on behalf of Interested Party LABORERS JOINT TRUST FUNDS
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   urban@luch.com, efiling@theurbanlawfirm.com;smcdonald@theurbanlawfirm.com;nring@theur
                                                                                                  banlawfirm.com;vhernquist@theurbanlawfirm.com;kopenbrier@theurbanlawfirm.com;adenni@t
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   heurbanlawfirm.com
HOUMAND LAW FIRM, LTD.




                                                                                             11   DAN M. WINDER on behalf of Debtor SIX STAR CLEANING AND CARPET SERVICES,
                                                                                             12   INC.
                                                                                                  winderdandocket@aol.com, hamilton.moore@attorneydanwinder.com
                                                                                             13
                                                                                                  MATTHEW C. ZIRZOW on behalf of Interested Party B&R BUILDERS, INC.
                                                                                             14   mzirzow@lzlawnv.com, carey@lzlawnv.com;trish@lzlawnv.com;allison@lzlawnv.com;zirzow.
                                                                                                  matthewc.r99681@notify.bestcase.com
                                                                                             15
                                                                                             16          3.       On May 7, 2021, I served the following document(s):
                                                                                                                  a.     Notice of Hearing On Application to Employ Praemia Law, PLLC As
                                                                                             17                          Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee,
                                                                                             18                          Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of
                                                                                                                         Bankruptcy Procedure 2014 [ECF No. 316]
                                                                                             19
                                                                                                         4.       I served the above-named document(s) by the following means to the persons as
                                                                                             20
                                                                                                  listed below:
                                                                                             21
                                                                                                                  a.     United States Mail:
                                                                                             22
                                                                                                                         i.      See Certificate of Service Executed By BK Attorney Services, LLC
                                                                                             23
                                                                                                                                 d/b/a certificateofservice.com, attached hereto as Exhibit “1”.
                                                                                             24   ...

                                                                                             25   ...

                                                                                             26   ...

                                                                                             27   ...

                                                                                             28   ...

                                                                                                                                                 -3-
                                                                                                  Case 13-18735-mkn        Doc 317     Entered 05/07/21 11:00:45        Page 4 of 4




                                                                                              1          I declare under penalty of perjury under the laws of the United States that the foregoing is

                                                                                              2   true and correct.

                                                                                              3          Dated this 7th day of May, 2021.

                                                                                              4                                                    HOUMAND LAW FIRM, LTD.

                                                                                              5
                                                                                                                                                   By: /s/ Jacob L. Houmand
                                                                                              6                                                    Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                                                                   Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                              7                                                    9205 West Russell Road, Building 3, Suite 240
                                                                                                                                                   Las Vegas, NV 89148
                                                                                              8                                                    Telephone: 702/720-3370
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                                                                   Facsimile: 702/720-3371
                                                                                              9
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10                                                    Counsel for Lenard Schwartzer, Chapter 7
                                                                                                                                                   Trustee
HOUMAND LAW FIRM, LTD.




                                                                                             11
                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                                  -4-
